                  Case 20-12456-JTD                Doc 677         Filed 12/07/20           Page 1 of 9




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                         )
    In re:                                               )    Chapter 11
                                                         )
    RTI HOLDING COMPANY, LLC, 1                          )    Case No. 20-12456 (JTD)
                                                         )
                                        Debtors.         )    (Jointly Administered)
                                                         )
                                                         )    Ref. Docket No. 651


                                            AFFIDAVIT OF SERVICE

STATE OF CONNECTICUT )
                     ) ss.:
COUNTY OF MIDDLESEX )

ANGHARAD BOWDLER, being duly sworn, deposes and says:

1. I am employed as a Director of Client Services by Epiq Corporate Restructuring, LLC, with
   their principal office located at 777 Third Avenue, New York, New York 10017. I am over
   the age of eighteen years and am not a party to the above-captioned action.

2. On December 3, 2020, I caused to be served the “First Supplemental Declaration of Samuel
   Star in Support of the Application Authorizing the Employment and Retention of FTI
   Consulting, Inc. as Financial Advisor to the Official Committee of Unsecured Creditors Nunc
   Pro Tunc to October 27, 2020,” dated December 3, 2020, [Docket No. 651],

by causing true and correct copies to be:


1The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as follows:
RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,LLC (6505); RT of Carroll
County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738); RT Distributing, LLC (6096); RT
Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC (7159); RT Franchise Acquisition, LLC (1438);
RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC
(7020); RT Kentucky Restaurant Holdings, LLC (7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC
(4072); RT of Maryland, LLC (7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT
Minneapolis Franchise, LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New
Hampshire Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando
Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest Franchise,
LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri Franchise, LLC
(6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461); RTTT, LLC (9194); Ruby
Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby
Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby
Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432).
The Debtors’ mailing address is 333 East Broadway Ave., Maryville, TN 37804.
              Case 20-12456-JTD        Doc 677     Filed 12/07/20     Page 2 of 9




   a. enclosed securely in separate postage pre-paid envelopes and delivered via first class mail
      to those parties listed on the annexed Exhibit A, and

   b. delivered via electronic email to the parties listed on the annexed Exhibit B.

3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”


                                                                 /s/ Angharad Bowdler
                                                                 Angharad Bowdler

Sworn to before me this
4th day of December, 2020
/s/ Amy E. Lewis
Notary Public, State of Connecticut
Acct. No. 100624
Commission Expires: 8/31/2022
Case 20-12456-JTD   Doc 677   Filed 12/07/20   Page 3 of 9




                    Exhibit A
                                                RUBY TUESDAY
                           Case 20-12456-JTD    Doc 677 Filed 12/07/20
                                                 Service List
                                                                               Page 4 of 9

Claim Name                            Address Information
INTERNAL REVENUE SERVICE              CENTRALIZED INSOLVENCY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
MEYERS, RODBELL & ROSENBAUM, P.A.     (COUNSEL TO PRINCE GEORGE'S COUNTY) ATTN NICOLE C KENWORTHY 6801 KENILWORTH
                                      AVE, STE 400 RIVERDALE MD 20737-1385




                               Total Creditor count 2




Epiq Corporate Restructuring, LLC                                                                      Page 1 OF 1
Case 20-12456-JTD   Doc 677   Filed 12/07/20   Page 5 of 9




                    Exhibit B
           Case 20-12456-JTD   Doc 677      Filed 12/07/20   Page 6 of 9
                  RTI HOLDING COMPANY, LLC - Case No. 20-12456
                         Electronic Mail Master Service List




NAME                      EMAIL ADDRESS
ABRAMS & BAYLISS LLP      seaman@abramsbayliss.com;
                          cannataro@abramsbayliss.com;
ADAMS AND REESE LLP       john.rogerson@arlaw.com; jamie.olinto@arlaw.com;
ASHBY & GEDDES, P.A.      gtaylor@ashbygeddes.com; kearle@ashbygeddes.com;
BALLARD SPAHR LLP         heilmanl@ballardspahr.com;
                          roglenl@ballardspahr.com; ganzc@ballardspahr.com;
                          andersonsanchezk@ballardspahr.com;
                          summersm@ballardspahr.com;
BENESCH, FRIEDLANDER,     kcapuzzi@beneschlaw.com;
COPLAN & ARONOFF LLP      jgentile@beneschlaw.com;
BUCHALTER, A PROFESSIONAL schristianson@buchalter.com;
CORPORATION

CHIPMAN BROWN CICERO &         desgross@chipmanbrown.com;
COLE, LLP                      bolton@chipmanbrown.com;
CLEARY GOTTLIEB STEEN &        soneal@cgsh.com; jvanlare@cgsh.com;
HAMILTON LLP
COLE SCHOTZ P.C.               ddean@coleschotz.com; jalberto@coleschotz.com;
                               aroth-moore@coleschotz.com;
CONNOLLY GALLAGHER LLP         cgriffiths@connollygallagher.com;
                               lhatfield@connollygallagher.com;
                               jwisler@connollygallagher.com;
                               kconlan@connollygallagher.com;
                               kbifferato@connollygallagher.com;
COUNTY OF LOUDOUN,             steve.jackson@loudoun.gov;
VIRGINIA
CROSS & SIMON, LLC             mvild@crosslaw.com;
DELAWARE SECRETARY OF          dosdoc_ftax@delaware.gov;
STATE
DELAWARE STATE TREASURY        statetreasurer@state.de.us;
DORSEY & WHITNEY               glorioso.alessandra@dorsey.com;
(DELAWARE) LLP                 schnabel.eric@dorsey.com;
DOUG BELDEN,                   fitzgeraldb@hillsboroughcounty.org;
HILLSBOROUGH COUNTY TAX
COLLECTOR
GARNER & CONNER, PLLC          cconner@garnerconner.com;
GIBBONS P.C.                   hcohen@gibbonslaw.com; rmalone@gibbonslaw.com;
GOLDMAN SACHS BANK USA         gs-slg-notices@gs.com;




                                   Page 1 of 4
           Case 20-12456-JTD    Doc 677      Filed 12/07/20   Page 7 of 9
                   RTI HOLDING COMPANY, LLC - Case No. 20-12456
                          Electronic Mail Master Service List




NAME                            EMAIL ADDRESS
GOULSTON & STORRS PC            thoffmann@goulstonstorrs.com;
                                ykass-gergi@goulstonstorrs.com;
HILLER LAW, LLC                 ahiller@adamhillerlaw.com;
HOGAN♦MCDANIEL                  dckerrick@dkhogan.com;
HOLIFIELD & JANICH, PLLC        aholifield@holifieldlaw.com;
HOWARD & HOWARD                 mbogdanowicz@howardandhoward.com;
ATTORNEYS PLLC
HUNTON & WILLIAMS LLP       ggriffith@huntonak.com;
INDIANA ATTORNEY GENERAL    heather.crockett@atg.in.gov;
OFFICE                      amanda.quick@atg.in.gov;
JACK SHRUM, PA              jshrum@jshrumlaw.com;
JENSEN BAGNATO, P.C.        jeffrey@jensenbagnatolaw.com;
KELLEY DRYE & WARREN LLP    kdwbankruptcydepartment@kelleydrye.com;
                            rlehane@kelleydrye.com; swilson@kelleydrye.com;
                            mlevine@kelleydrye.com;
KLEHR HARRISON HARVEY       rlemisch@klehr.com; sveghte@klehr.com;
BRANZBURG LLP               cbrennan@klehr.com;
KOHNER, MANN & KAILAS, S.C. swisotzkey@kmksc.com;

KRAMER LEVIN NAFTALIS &         arogoff@kramerlevin.com;
FRANKEL LLP                     rschmidt@kramerlevin.com;
KURTZMAN | STEADY, LLC          kurtzman@kurtzmansteady.com;
LAW OFFICE OF SUSAN E.          skaufman@skaufmanlaw.com;
KAUFMAN, LLC
MARICOPA COUNTY                 muthigk@mcao.maricopa.gov
TREASURER
MAYNARD COOPER & GALE PC        jlamar@maynardcooper.com;

MCCARTER & ENGLISH LLP          kbuck@mccarter.com;
MCCREARY, VESELKA, BRAGG        tleday@mvbalaw.com;
& ALLEN, P.C.
MCELROY, DEUTSCH,               dprimack@mdmc-law.com;
MULVANEY & CARPENTER, LLP       jbernstein@mdmc-law.com;

MCGUIREWOODS                    svaughn@mcguirewoods.com;
                                sspeight@mcguirewoods.com;
MIAMI-DADE COUNTY TAX           priscilla.windley@miamidade.gov;
COLLECTOR                       mdtcbkc@miamidade.gov;




                                    Page 2 of 4
          Case 20-12456-JTD   Doc 677      Filed 12/07/20     Page 8 of 9
                 RTI HOLDING COMPANY, LLC - Case No. 20-12456
                        Electronic Mail Master Service List




NAME                   EMAIL ADDRESS
MISSOURI DEPARTMENT OF deecf@dor.mo.gov;
REVENUE
MONZACK MERSKY BROWDER rmersky@monlaw.com;
and HOCHMAN, P.A.

MORRIS, NICHOLS, ARSHT &      dabbott@mnat.com;
TUNNELL LLP
OAKLAND COUNTY                kevin@lawyermich.com;
TREASURER
OFFICE OF ATTORNEY            cmomjian@attorneygeneral.gov;
GENERAL - PENNSYLVANIA        crmomjian@attorneygeneral.gov;
OFFICE OF THE ATTORNEY        agbankdelaware@ag.tn.gov;
GENERAL - TENNESSE
OFFICE OF THE ATTORNEY        abigail.ryan@oag.texas.gov;
OFFICE OF THE UNITED STATES   linda.richenderfer@usdoj.gov;
TRUSTEE
PACHULSKI STANG ZIEHL &       jo'neill@pszjlaw.com
JONES LLP
PAUL HASTING LLP              justinrawlins@paulhastings.com;
                              aarongobersims@paulhastings.com;
PENSION BENEFIT GUARANTY      morgan.courtney@pbgc.gov; efile@pbgc.gov;
CORPORATION                   harris.melissa@pbgc.gov;
POLSINELLI PC                 cward@polsinelli.com;
REGER RIZZO & DARNALL LLP     erassman@regerlaw.com;

SAUL EWING ARNSTEIN & LEHR    monique.disabatino@saul.com;
LLP                           luke.murley@saul.com;
SCHREEDER, WHEELER &          chord@swfllp.com;
FLINT, LLP
SECURITIES & EXCHANGE         secbankruptcy-ogc-ado@sec.gov;
COMMISSION                    secbankruptcy@sec.gov;
SECURITIES AND EXCHANGE       bankruptcynoticeschr@sec.gov;
COMMISSION                    nyrobankruptcy@sec.gov;
SHERRARD ROE VOIGT &          mabelow@srvhlaw.com;
HARBISON, PLC
SIMON PROPERTY GROUP          rtucker@simon.com;
SMTD Law LLP                  rberens@smtdlaw.com;




                                  Page 3 of 4
          Case 20-12456-JTD    Doc 677      Filed 12/07/20   Page 9 of 9
                  RTI HOLDING COMPANY, LLC - Case No. 20-12456
                         Electronic Mail Master Service List




NAME                           EMAIL ADDRESS
STRADLEY, RONON, STEVENS &     dpereira@stradley.com;
YOUNG, LLP
SULLIVAN · HAZELTINE ·         zallinson@sha-llc.com;
ALLINSON LLC
TCW DIRECT LENDING LLC   michael.anello@tcw.com;
THE ROSNER LAW GROUP LLC rosner@teamrosner.com; gibson@teamrosner.com
                         liu@teamrosner.com;
TROUTMAN PEPPER HAMILTON marcy.smith@troutman.com;
SANDERS LLP              matthew.brooks@troutman.com;
                         gary.marsh@troutman.com;
TUCKER ARENSBERG         bmanne@tuckerlaw.com;
UCTS, DEPT OF LABOR AND  ra-li-ucts-bankrupt@state.pa.us
INDUSTRY
WATKINS & EAGER PLLC     rireland@watkinseager.com;
WEIR & PARTNERS LLP      jcianciulli@weirpartners.com;
WOLCOTT RIVERS GATES     jstiff@wolriv.com;
YOUNG CONAWAY STARGATT bankfilings@ycst.com; mneiburg@ycst.com;
& TAYLOR, LLP            jmulvihill@ycst.com;
ZIONS BANCORPORTION      gregory.baser@zionsbancorp.com;




                                   Page 4 of 4
